DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 12/13/2021. Claims 1-20 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (U.S. Patent No. 9253704) in view of Huang et al. (U.S. Patent Application Publication No. 2019/0387439)

 	Referring to Claim 1, Sarkar et al. disclose a method for managing handovers on a network (col 3 lines 19 - col 5 line 44, handovers), the method comprising: determining neighboring cells within the network (col 3 line 37 - col 4 line 8, target eNB/ neighbor cells); mapping the neighboring cells (col 3 line 37 - col 4 line 8, identify specific target eNB/ neighbor cells based on measurements); analyzing handover data between the mapped cells, wherein the handover data is retrieved from network messaging (col 4 line 21 - col 5 line 44, handover related messages received at network components); determining for each handover whether the handover is a successful handover or an unsuccessful handover based on the handover data (col 4 line 21 - col 5 line 44, handovers, failed); and reporting any unsuccessful handovers to an operator for the network (col 4 line 21 - col 5 line 44, failed determination; also, rejected/failed ERAB list message sent; Also, col 14 lines 15-20, network operator tracks failure).  
However, Sarkar et al. do not disclose mapping to create a network map of neighboring cells; and analyzing handover data within the map.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mapping to create a network map of neighboring cells and analyzing handover data within the map, as taught by Huang et al., in the method of Sarkar et al., for the purpose of improving efficiency of cell handover (Huang et al., par 68).
 	Referring to Claim 2 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, further comprising: determining the type of handover failure for the unsuccessful handovers (Sarkar et al., col 4 line 21 - col 5 line 44, failed determination - ERABs).  
	Referring to Claim 4 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, wherein the network messaging comprises S11 or S1- MME (S1-CP) messages (Sarkar et al., Fig. 1 and col 4 line 21 - col 5 line 44, S1, S11 messages).  
 	Referring to Claim 5 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, wherein determining neighboring cells comprises: monitoring user equipment as the user equipment travels; recording a source cell and a target cell for each cell handover; and determining which cells are neighboring based on the recorded source and target cells (Sarkar et al., col 3 line 31 - col 4 line 8, mobile UE, signal measurements - source/target eNBs).  
Claim 6 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, wherein a handover is determined as unsuccessful based on a lack of network messaging (Sarkar et al., col 4 line 21 - col 5 line 44, failed handover - response not received).  
 	Referring to Claim 7 as applied to Claim 6 above, Sarkar et al. as modified disclose a method, wherein the lack of network messaging comprises: an S11 event message with a source cell and no subsequent S11 event message from a target cell (Sarkar et al., col 4 line 21 - col 5 line 44, message, response not received; further, S11/ MME/S-GW messaging).  
 	Referring to Claim 8 as applied to Claim 2 above, Sarkar et al. as modified disclose a method, wherein determining the type of handover failure comprises: determining signaling patterns from the network messaging (Sarkar et al., col 4 line 21 - col 5 line 44, messages); and correlating the signaling patterns with data plane traffic patterns (Sarkar et al., col 4 line 21 - col 5 line 44, handover related expected response not received).  
 	Referring to Claim 9 as applied to Claim 8 above, Sarkar et al. as modified disclose a method, wherein the data plan traffic patterns are upstream traffic patterns (Sarkar et al., col 4 line 21 - col 5 line 44, a following handover related expected message).  
 	Referring to Claim 10 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, further comprising: aggregating results of the successful handovers and unsuccessful handovers; determining if there is a number of handovers between a pair of network cells over a predetermined threshold; if there is a number of handovers over the predetermined threshold, triggering a load balancing between the pair of network cells (Sarkar et al., col 4 line 21 - col 5 line 44 and col 8 lines 20-26, list of admitted and rejected ERABs - admission threshold - not exceeded).  
Claim 11, Sarkar et al. disclose a system for managing handovers on a network (col 3 lines 19 - col 5 line 44, handovers), the system comprising: a relation module configured to determine neighboring cells within the network (col 3 line 37 - col 4 line 8, target eNB/ neighbor cells) and map the neighboring cells (col 3 line 37 - col 4 line 8, identify specific target eNB/ neighbor cells based on measurements); an analysis module configured to analyzing handover data between the mapped cells, wherein the handover data may be retrieved from network messaging (col 4 line 21 - col 5 line 44, handover related messages received at network components) and determine for each handover whether the handover is a successful handover or an unsuccessful handover based on the handover data (col 4 line 21 - col 5 line 44, handovers, failed); and a reporting module configured to report unsuccessful handovers to an operator for the network (col 4 line 21 - col 5 line 44, failed determination; also, rejected/failed ERAB list message sent; Also, col 14 lines 15-20, network operator tracks failure).  
However, Sarkar et al. do not disclose mapping to create a network map of neighboring cells; and analyzing handover data within the map.
In the same field of endeavor, Huang et al. disclose mapping to create a network map of neighboring cells (pars 51 and 67, neighbor cells in map) and analyzing handover data within the map (pars 51, 68, 125, 130, and 141, configuration and other handover related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mapping to create a network map of neighboring cells and analyzing handover data within the map, as 
 	Referring to Claim 12 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the system further comprises: a correlation module configured to determine a type of handover failure for the unsuccessful handovers (Sarkar et al., col 4 line 21 - col 5 line 44, failed determination - ERABs).  
	Referring to Claim 14 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the network messaging comprises S11 or S1- MME (S1-CP) messages (Sarkar et al., Fig. 1 and col 4 line 21 - col 5 line 44, S1, S11 messages).  
 	Referring to Claim 15 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the relation module is configured to determine neighboring cells by: monitoring user equipment as the user equipment travels; recording a source cell and a target cell for each cell handover; and determining which cells are connected based on the recorded source and target cells (Sarkar et al., col 3 line 31 - col 4 line 8, mobile UE, signal measurements - source/target eNBs).  
 	Referring to Claim 16 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the analysis module determines a handover is determined as unsuccessful based on a lack of network messaging (Sarkar et al., col 4 line 21 - col 5 line 44, failed handover - response not received).  
 	Referring to Claim 17 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the lack of network messaging comprises: an S11 event message with a source cell and no subsequent S11 event message from a target cell (Sarkar et al., col 4 line 21 - col 5 line 44, message, response not received; further, S11/ MME/S-GW messaging).  
Claim 18 as applied to Claim 12 above, Sarkar et al. as modified disclose a system, wherein the correlation module determines the type of handover failure by: determining signaling patterns from the network messaging (Sarkar et al., col 4 line 21 - col 5 line 44, messages); and correlating the signaling patterns with data plane traffic patterns (Sarkar et al., col 4 line 21 - col 5 line 44, handover related expected response not received).  
 	Referring to Claim 19 as applied to Claim 18 above, Sarkar et al. as modified disclose a system, wherein the data plan traffic patterns are upstream traffic patterns (Sarkar et al., col 4 line 21 - col 5 line 44, a following handover related expected message).  
 	Referring to Claim 20 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the analysis module is further configured to aggregate results of the successful and unsuccessful handovers and determine if there is an number of handovers between a pair of network cells over a predetermined threshold; and the reporting module is further configured to trigger a load balancing between for the pair of network cells to if the number of handovers is over the predetermined threshold (Sarkar et al., col 4 line 21 - col 5 line 44 and col 8 lines 20-26, list of admitted and rejected ERABs - admission threshold - not exceeded).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (U.S. Patent No. 9253704) in view of Huang et al. (U.S. Patent Application Publication No. 2019/0387439) further in view of Tseng et al. (U.S. Patent Application Publication No. 2017/0026861)

Claim 3 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, further comprising: providing for corrective action based on the unsuccessful handovers (Sarkar et al., col 4 line 21 - col 5 line 44, create bearer resources for transfer).  
However, Sarkar et al. do not disclose corrective action comprises handover setting changes or trigger different change times for handover settings.
In the same field of endeavor, Tseng et al. discloses corrective action comprises handover setting changes or trigger different change times for handover settings (par 22, failure, timely triggered).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate corrective action comprises handover setting changes or trigger different change times for handover settings, as taught by Tseng et al., in the method of Sarkar et al. and Huang et al., for the purpose of improving mobility performance (Tseng et al., par 22).
 	Referring to Claim 13 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the reporting module is further configured to provide for corrective action based on the unsuccessful handovers (Sarkar et al., col 4 line 21 - col 5 line 44, create bearer resources for transfer).  
However, Sarkar et al. do not disclose corrective action comprises handover setting changes or trigger different change times for handover settings.
In the same field of endeavor, Tseng et al. discloses corrective action comprises handover setting changes or trigger different change times for handover settings (par 22, failure, timely triggered).

 			Response to Arguments 	
 	Applicant's arguments filed 12/13/2021 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. See the above rejection for the relevant citations found in the cited prior art disclosing the amended limitations. 
 	 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642